            Case 1:19-cr-00208-RJL Document 1 Filed 06/21/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on July 9, 2018

UNITED STATES OF AMERICA                            CRIMINAL NO.

              Y                                     GRAND JURY ORIGINAL

LAKETIA HAZELWOOD,                                  VIOLATION:
                                                    l8 u.s.c. s 814(i)
                      Defendant.                    (Arson)

                                      INDICTMENT
       The Grand Jury charges that:

                                         COUNT ONE

       On or about June 17,2019, within the District of Columbia,   LAKETIA HAZELWOOD,

maliciously damaged and destroyed, or attempted to damage and destroy, by means of fire and

explosive materials, the building and its contents at 3970 Pennsylvania Avenue, SE, Washinglon,

DC, the property of Pennsylvania House, LLC, a business engaged in and affecting interstate

commerce.

       (Arson, in viotation of Title 18, United States Code, Section 844(i))

                                             A TRUE BILL:


                                             FOREPERSON.

 Ur, k. \,^ $ktb-
Attomey of the United States in
and lor the District o[ Columbia.
